EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 2		replace “min.,” with “min,”

Claim 7, line 3		replace “at least two stages, carried out” with
			“carrying out at least two stages”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-11 are allowed.

The present invention is drawn to a butene-1 polymer composition having a MFR value from 20 to less than 100 g/10 min (ISO 1133, 190 ºC, 2.16 kg) and comprising: (A) a butene-1 homopolymer or a copolymer of butene-1 with one or more comonomers selected from the group consisting of ethylene and higher alpha olefins, having a copolymerized comonomer content of up to 5 % by mole, and (B) a copolymer of butene-1 with one or more comonomers selected from the group consisting of ethylene and higher alpha olefins, having a copolymerized comonomer content of from 6 % to 20 % by mole, wherein the butene-1 polymer composition has a total copolymerized comonomer content from 4 % to 15 % by mole based on a sum of (A) and (B), and a content of fraction soluble in xylene at 0 ºC of 75 % by weight or less based on a total weight of (A) and (B). 

Subject of claims is patentably distinct over references cited in Applicant’s PTO-1449 and over references listed in the accompanying PTO-892.  None of the references teaches the subject of instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        November 15, 2021